Per Curiam.
Paragraph 3 of rule No. 7 of this court (59 South. VIII) provides: “Briefs shall be typewritten or printed; and if typewritten shall be in black, non-copying ink, double spaced, on white paper, without the name of any person or advertising matter thereon. The brief filed by appellee herein is single spaced throughout. The cause is therefore remanded to the docket, with leave to appellee to withdraw its brief and file a new one, complying with this rule, within one week from this date. At the,expiration of this time, the cause will be again submitted.
In this connection, we desire to earnestly impress upon the bar and the clerks of the circuit and chancery courts the necessity of reading and becoming familiar with the rules of this court. They have been adopted for reasons satisfactory to the court, and must be obeyed. The paragraph of rule 7 above set out applies, not only to the original matter contained in briefs, but to quotations as well. Quotations can very properly, and, in fact, ought to, be indented; but they, together with the entire contents of typewritten briefs, must be double spaced.

Reversed with directions.